Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temporal spacing between starting pre-charging each FOV encompassed by the region and starting imaging that FOV is constant over a time period as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Rejection under First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification is completely silent for reciting the limitation "a temporal spacing between starting pre-charging each FOV encompassed by the region and starting constant over a time period” as recited in claim 6. However, the specification is disclosed that “a temporal spacing between starting pre-charging each FOV encompassed by the region and starting imaging that FOV is constant” in paragraph [0051].
Additional explanations are needed if applicant insists on including this feature in the claim 6 without the insertion of new matter.
Clarification without the introduction of new matter is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite for reciting the limitation “a temporal spacing between starting pre-charging each FOV encompassed by the region and starting imaging that FOV is constant over a time period” in lines 1-3. How are the starting pre-charging each 
What is the temporal spacing that is constant over a time period between starting pre-charging each FOV encompassed by the region and starting imaging that FOV?
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Hoque et al. (2013/0306866).
Hoque et al. (2013/0306866) discloses, in figs. 1-24, a scanning electron microscope for observing a sample, which includes starting pre-charging a region 7 of a sample 6 with a first electron beam (see abstract); at a time later than starting pre-charging the region 7, starting imaging the region 7 with a second electron beam (see abstract); the region which is electrically ungrounded (see fig. 19, “a negative voltage applied to the sample” in [0014], “negative voltage applied to the sample” in [0071]); the first electron beam and the second electron beam which are generated from the same source 1 as a primary electron beam 2; starting pre-charging each FOV encompassed by the region, and at a time later than starting pre-charging the region, starting imaging that FOV which are scanned by the same beam as the primary electron beam 2, thereby forming a temporal spacing being constant over a time period (see figs. 3A, 3C, 5A-8A, 9A-10C); pre-charging a FOV encompassed by the region that is not temporally continuous (see “the scanning lines which are not temporally continuous” in figs. 11, 13, 15, 16, 17A, 18A); imaging a FOV encompassed by the region that is not temporally continuous (see “the scanning lines which are not temporally continuous” in figs. 11, 13, 15, 16, 17A, 18A because the image lines are scanned over the pre-charged lines); signals representing interactions of the first beam and the sample that are not recorded during pre-charging of the region (see scanning speed and time, [0064]-[0067]); signals representing interactions of the second beam and the sample that are recorded by a detector 9 during forming an image of the region based on the signals (see [0069]); an entirety of the region pre-charged before any FOVs in the region are imaged, that includes all FOVs in a column of FOVs in the region pre-charged before any of the FOVs in that column is imaged (see figs. 1, 2A, “scanning column” in figs. 15a, 16b); each of FOVs pre-charged in the region that is imaged before another one of the FOVs in the region is pre-charged (see figs. 10C, 20, 21, 23, 24, [0059], [0059], a scanning deflector 1905 for moving a position of the field of view (FOV) to form an image in [0071], [0073], [0074], each of FOVs A, B, D, F, H and J in the region pre-charged and then imaged before another one of the FOVs A, B, D, F, H and J in the region pre-charged in [0103], [0113], [0114], [0127], [0128]); and a computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, when executed by a computer implementing the method (see a controller 1914 in figs. 19, 22, [0124], [0134], claim 12).
s 1, 5-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasajima et al. (2015/0076349).
Sasajima et al. (2015/0076349) discloses, in figs. 1-11, a charged particle radiation
apparatus for observing a sample, which includes starting pre-charging a region of a sample with a first beam of charged particles (see abstract, fig. 10); at a time later than starting pre-charging the region, starting imaging the region with a second beam of charged particles (see abstract, fig. 10); the region which is electrically ungrounded (see fig. 8, “a negative voltage applied to the sample” in [0030]); the first beam of charged particles and the second beam of charged particles which are generated from the same source as a primary charged particle beam 803 (see abstract, figs. 8, 9); starting pre-charging each FOV encompassed by the region, and at a time later than starting pre-charging the region, starting imaging that FOV which are scanned by the same beam as the primary charged particle beam 803, thereby forming a temporal spacing being constant over a time period (see abstract); pre-charging a FOV encompassed by the region and imaging a FOV encompassed by the region that are not temporally continuous (see the pre-dose time setup field 1109 in fig. 11 and [0092]-[0098]); signals representing interactions of the first beam and the sample that are not recorded during pre-charging of the region (see fig. 11, the pre-dose time setup field 1109 in [0092]-[0098]); signals representing interactions of the second beam and the sample that are recorded during imaging of the region by using a detector 813 forming an image of the region based on the signals; an entirety of the region pre-charged before any FOVs in the region are imaged (see figs. 2, 5, 10, 11); each of FOVs pre-charged in the region number frames 1104, a pre-dose FOV size setup field 1108 in fig. 11 and [0092]-[0098]); and a computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, when executed by a computer implementing the method (see fig. 9).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Sasajima et al. (2015/0076349) in view of Hatakeyama et al. (2012/0235036), Goren et al. (2013/0204569) and Kaga et al. (9,194,826).
Sasajima et al. (2015/0076349) discloses all the features as discussed above except a nanoimprint lithography template as recited in claim 2; the region electrically isolated
from other regions of the sample by a black border as recited in claim 3; a patterning device suitable for extreme ultraviolet lithography as recited in claim 4; and all FOVs in a column of FOVs in the region which are pre-charged before any of the FOVs in that column is imaged as recited in claim 13.

Using the black border to electrically isolate the region from other regions of the sample is considered to be obvious variation in design, since it is well known in the art that Goren et al. (2013/0204569) discloses a charged particle system for inspecting a sample, using a black border to electrically isolate a region 182 from other regions of the sample (see fig. 13, [0178]), thus would have been obvious to one skilled in the art to use the black border to electrically isolate the region from other regions of the sample in the Sasajima et al. (2015/0076349) charged particle radiation apparatus for separately observing a region of a sample.
Scanning all FOVs in a column of FOVs in the region to pre-charge before any of the FOVs in that column is imaged is considered to be obvious variation in design, since it is well known in the art that Kaga et al. (9,194,826) discloses an electron beam apparatus for observing a sample, scanning all FOVs in a column of FOVs in a region to .
Applicant's arguments filed on 08/09/2021 have been fully considered but they are not persuasive.
Applicant argued the features including: 
For Drawing Objection: The recitations of claim 6 are shown in at least element 5020 of Figure 5 and paragraph [0050] of Applicant’s specification. 
For Claim Rejections Under 35 U.S.C. § 112: Applicant has amended claim 6 to address the Office’s concerns.
For Hoque et al. (2013/0306866): Hoque et al. (2013/0306866) fails to disclose or suggest “the region is electrically ungrounded” in claim 1 and limitations in claims 6, 8 and 12-14. 
For Sasajima (2015/0076349): Sasajima (2015/0076349) also fails to disclose or suggest “the region is electrically ungrounded” in claim 1 and limitations in claims 6, 8 and 14. 
This argument is not persuasive. Since,
For Drawing Objection: The element 5020 of Figure 5 show the step of imaging the region with a beam of charged particles but not “a temporal spacing between starting 
For Claim Rejections Under 35 U.S.C. § 112: The amended claim 6 still has problems Under 35 U.S.C. § 112, first and second paragraphs (see the rejection above).
For Hoque et al. (2013/0306866): Hoque et al. (2013/0306866) discloses a variable power supply in fig. 19, having a positive end connected to ground and a negative end connected to a stage 1908 for applying a negative voltage to a sample 1909 (see fig. 19, “a negative voltage applied to the sample” in [0014], “negative voltage applied to the sample” in [0071]); and the limitations in claims 6, 8 and 12-14 are indicated in the bold of the rejection above.
For Sasajima (2015/0076349): Sasajima (2015/0076349) also disclose a variable power supply in fig. 8, having a positive end connected to ground and a negative end connected to a stage 808 for applying a negative voltage to a sample 809 (see fig. 8, “a negative voltage applied to the sample” in [0030]); and the limitations in claims 6, 8 and 14 are indicated in the bold of the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881